        Case 1:18-cv-07499-RA-JLC Document 77 Filed 02/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE PEDDY,

                         Plaintiff,                      Case No. 18-CV-07499 (RA)

            v.                                           DECLARATION OF ERIC A. SAVAGE

L’ORÉAL USA INC,

                        Defendant.


       I, ERIC A. SAVAGE, an attorney duly admitted to practice before this Court, hereby

declare under penalty of perjury that the following is true and correct:

       1.        I am an attorney with the law firm of Littler Mendelson, P.C., counsel for Defendant

L’Oréal USA Inc. (“L’Oréal” or “Defendant”) in this action. As one of the attorneys on this case,

I am fully familiar with the facts and circumstances set forth herein based on the pleadings and the

discovery record submitted herewith. I make this declaration to put before the Court certain

documents and testimony relevant to Defendant’s motion for summary judgment.

       2.        Attached hereto as Exhibit A is a true and correct copy of excerpts from the

deposition of Plaintiff Christine Peddy taken on July 24, 2019.

       3.        Attached hereto as Exhibit B is a true and correct copy of excerpts from the

deposition of Farida Mercedes taken on September 10, 2019.

       4.        Attached hereto as Exhibit C is a true and correct copy of excerpts from the

deposition of Sarah Hibberson (Hrudkowsky) taken on October 4, 2019.

       5.        Attached hereto as Exhibit D is a true and correct copy of excerpts from the

deposition of Lisa Morris (Melissa Morris Bacallao) taken on October 18, 2019.

       6.        Attached hereto as Exhibit E is a true and correct copy of excerpts from the

deposition of Scott Brittingham taken on October 29, 2019.
        Case 1:18-cv-07499-RA-JLC Document 77 Filed 02/20/20 Page 2 of 5




        7.    Attached hereto as Exhibit F is a true and correct copy of excerpts from the

deposition of Michelle Ryan taken on October 30, 2019.

        8.    Attached hereto as Exhibit G is a true and correct copy of excerpts from the

deposition of Sean Killeen taken on October 30, 2019.

        9.    Attached hereto as Exhibit H is a true and correct copy of excerpts from the

deposition of Matthew Fennell taken on November 13, 2019.

        10.   Attached hereto as Exhibit I is a true and correct copy of the Plaintiff’s Complaint

in this action filed on August 17, 2018 in the Southern District of New York (”Compl.”).

        11.   Attached as Exhibit J is a true and correct copy a “Notice of Charge of

Discrimination” from the District Director of the EEOC dated June 8, 2018.

        12.   Attached as Exhibit K is a true and correct copy of Plaintiff’s 2015 Year-End

Review, bates stamp labeled as “LUSA – 0082-85”.

        13.   Attached as Exhibit L is a true and correct copy of Plaintiff’s 2016 Year-End

Review, bates stamp labeled as “LUSA – 0086-89”.

        14.   Attached as Exhibit M is a true and correct copy of the April 14, 2016 Severance

Agreement offered to Plaintiff, bates stamp labeled as “LUSA – 0001-00018”.

        15.   Attached as Exhibit N is a true and correct copy of the June 14, 2016, Email Chain

re “Private – Raise an issue / formal grievance,” bates stamp labeled as “Plaintiff Doc. 00148-

151”.

        16.   Attached as Exhibit O is a true and correct copy of Plaintiff’s 2017 Mid-Year

Review, bates stamp labeled as “LUSA – 0090-92”.

        17.   Attached as Exhibit P is a true and correct copy of the September 21, 2017, Email

Chain re “Talent Review Charts” bates stamp labeled as “LUSA 04771-4774”.



                                               2
       Case 1:18-cv-07499-RA-JLC Document 77 Filed 02/20/20 Page 3 of 5




       18.    Attached as Exhibit Q is a true and correct copy of the November 1, 2017, End-

Year Review bates stamp labeled as “LUSA 0090-92”.

       19.    Attached as Exhibit R is a true and correct copy of the November 14, 2017

Severance Agreement offered to Plaintiff, and accompanying Schedule A, bates stamp labeled as

“Plaintiff Doc. 00007-24”.

       20.    Attached as Exhibit S is a true and correct copy of the Schedule A accompanying

the November 14, 2017, Severance Agreement with all names and job titles displayed, bates stamp

labeled as “LUSA05279”.

       21.    Attached as Exhibit T is a true and correct copy of the November 20, 2017, Email

Chain re “Follow-up” bates stamp labeled as “LUSA 00763-764”.

       22.    Attached as Exhibit U is a true and correct copy of the November 28, 2017, Email

Chain re “Transition to open Kiehl’s AVP position” bates stamp labeled as “LUSA 00765-767”.

       23.    Attached as Exhibit V is a true and correct copy of the December 8, 2017, Email

Chain re “Meeting with Christine Peddy” bates stamp labeled as “LUSA05349-5352”.

       24.    Attached as Exhibit W is a true and correct copy of the December 11, 2017, Email

Chain re “45 days is Dec 29th” bates stamp labeled as “LUSA 00768”.

       25.    Attached as Exhibit X is a true and correct copy of the December 14, 2017, Email

Chain re “AVP – Strategic Planning/Key Accounts – Internal Applicant – Christine Peddy” bates

stamp labeled as “LUSA 00769”.

       26.    Attached as Exhibit Y is a true and correct copy of the December 21, 2017, Email

Chain re “Salary Confirmation Statement…” bates stamp labeled as “Plaintiff Doc. 00004-00005”.

       27.    Attached as Exhibit Z is a true and correct copy of the January 5, 2018 Email Chain

re “Transition items: Peddy” bates stamp labeled as “Plaintiff Doc. 00034-36”.



                                               3
       Case 1:18-cv-07499-RA-JLC Document 77 Filed 02/20/20 Page 4 of 5




       28.    Attached as Exhibit AA is a true and correct copy of the May 2, 2019 Korn Ferry

Production, enclosing the 2016 survey results, bates stamp labeled as “Korn Ferry Document

00001-78”.

       29.    Attached as Exhibit BB is a true and correct copy of Plaintiff’s August 25, 2019

Supplement Production.

       30.    Attached as Exhibit CC is a true and correct copy of L’Oréal’s Code of Ethics,

bates stamp labeled as “LUSA0466-505”.

       31.    Attached as Exhibit DD is a true and correct copy of the “AVP of Marketing,

National Accounts and Stores,” Job Description, bates stamp labeled as “LUSA 00780-781”.

       32.    Attached as Exhibit EE is a true and correct copy of Sarah Madelyn Jung’s

Resume, bates stamp labeled as “LUSA05179”.

       33.    Attached as Exhibit FF is a true and correct copy of Sarah Berman’s Resume, bates

stamp labeled as “LUSA05334-5336”.

       34.    Attached as Exhibit GG is a true and correct copy of the spreadsheet listing

“Employees in the Sales & Marketing Divisions, in the NYO, at the Director Level and Above,”

bates stamp labeled as “LUSA05278-5297”.

       35.    Attached as Exhibit HH is a true and correct copy of the spreadsheet listing all

open jobs listed on Avature and applied to by Christine Peddy, bates stamp labeled as

“LUSA05327”.

       36.    Attached hereto as Exhibit II is a true and correct copy of excerpts from the

deposition of Carol Realson taken on November 11, 2019.




                                              4
     Case 1:18-cv-07499-RA-JLC Document 77 Filed 02/20/20 Page 5 of 5




     I declare under penalty of perjury, that the foregoing is true and correct.


Date: February 20, 2020
      New York, New York
                                                    __________________________
                                                        Eric. A. Savage




                                               5
